       Case 2:14-cr-00323-GAM Document 1229 Filed 01/28/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :
                                                 :
                            v.                   :             CRIMINAL ACTION
                                                 :             No. 14-323-3
PARIS CHURCH                                     :
                                                 :
                                                 :


                                         ORDER


       This 28th day of January, 2021, it is hereby ORDERED that Defendant’s Motion for

Compassionate Release, ECF 1185, is DENIED, for the reasons set forth in the accompanying

Memorandum.



                                                   /s/ Gerald Austin McHugh
                                                 United States District Judge




                                             1
